Citation Nr: 1018493	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Veteran appeared before the undersigned acting Veterans 
Law Judge in July 2008.  A transcript is of record.

In September 2008, the Board remanded the appeal for 
additional development.  Based on review of the current 
record, the Board finds that service connection is warranted.


FINDING OF FACT

The Veteran has a current diagnosis of diabetes mellitus 
presumed to be due to presumed exposure to an herbicide 
agent.


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

In this regard, the directives of the September 2008 Board 
remand have not been fully complied with, as not all avenues 
were sought to obtain the pertinent records regarding the USS 
Savannah.  The Board finds, however, that this is sufficient 
evidence on which to grant the benefit sought.  In these 
circumstances, there can be no prejudice to the Veteran in 
proceeding with the adjudication of this appeal.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.

Where a Veteran who served for ninety days develops certain 
chronic diseases, including diabetes mellitus to a degree of 
10 percent or more within one year from separation from 
service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed.

Factual Background

The Veteran seeks entitlement to service connection for 
diabetes mellitus type II as a result of exposure to 
herbicides.  The Veteran has provided statements and 
testimony that he served aboard USS Savannah as it conducted 
trips to the shore of Vietnam, and drove Liberty boats 
between ship and shore.  He has contended that he was on 
shore on multiple occasions.

The Veteran has a current diagnosis of diabetes mellitus.  He 
has not asserted diagnosis in service.  Diagnosis was many 
years after service.  Under the facts of this appeal, the 
outcome of this appeal is wholly dependent upon whether the 
Veteran had service in the Republic of Vietnam.  If he had 
such service, the presumption arises that he was exposed to 
an herbicide agent, and based on this presumption, the later 
development of diabetes mellitus is presumed to be due to 
this presumed herbicide exposure. 

Upon remand, the deck logs were not obtained, as directed.  
It was re-confirmed, however, that the Veteran was aboard the 
USS Savannah during a several month period when it travelled 
back and forth to the waters off of Vietnam to deliver cargo.  
The National Personnel Records Center (NPRC) responded to an 
inquiry that personnel were "unable to determine whether or 
not this Veteran served in the Republic of Vietnam."  After 
noting the USS Savannah's service in the water off of 
Vietnam, the NPRC further noted that "the record provided no 
conclusive proof of in-country service."  

Subsequent to the Board remand, additional personnel records 
were associated with the file.  These record further document 
the Veteran's duties during service.  In a performance 
evaluation for the period from September 1972 to March 1973, 
the description of assigned tasks includes that of a boat 
coxswain in port.



Analysis 

Service connection for diabetes mellitus type II is 
warranted.  The claims file contains competent evidence of a 
diagnosis.  Based on a review of all the evidence of record, 
to include the personnel records that tend to support the 
details of his testimony, the Board finds that the Veteran 
has credibly testified as to visitation in the Republic of 
Vietnam.  Further, he is certainly competent to provide 
testimony regarding where he travelled in service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Thus, the requirements for the presumption of exposure to an 
herbicide agent to arise have been met.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  

After review of this evidence, the Board finds that the 
evidence is at least in equipoise and therefore service 
connection for diabetes mellitus type II, as a result of 
exposure to herbicides, is warranted.


ORDER

Service connection for diabetes mellitus type II, as a result 
of exposure to herbicides, is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


